5 Ill. App.2d 235 (1955)
124 N.E.2d 570
Hulcher Soya Products, Inc., Plaintiff-Appellee,
v.
Millers' Mutual Fire Insurance Association et al., Defendants-Appellants.
Gen. No. 9,981.
Illinois Appellate Court  Third District.
February 18, 1955.
Released for publication March 7, 1955.
*236 Giffin, Winning, Lindner & Newkirk, and Heineke and Conklin, for appellants.
Alfred F. Newkirk, and Paul H. Heineke, of counsel.
A.M. Fitzgerald, for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CARROLL.
Reversed and remanded.
Not to be published in full.